As filed with the Securities and Exchange Commission on July , 2015. Registration No. 333-205886 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 34-1961437 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1902 Long Hill Road, Millington, New Jersey (Address of principal executive offices) (Zip Code) Millington Savings Bank Savings Plan (Full Title of the Plan) Michael A. Shriner, President 1902 Long Hill Road Millington, New Jersey07946 (908) 647-4000 (Name, address and telephone number, including area code, of agent for service) Copies to: Richard Fisch, Esq. James C. Stewart, Esq. Joan S. Guilfoyle, Esq. Jones Walker, LLP 1227 25th Street, N.W. Suite 200 West Washington, D.C. 20037 (202) 434-4660 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x EXPLANATORY NOTE On July 27, 2015, MSB Financial Corp. filed a Registration Statement on Form S-8 (Registration No. 333-205886) to register 10,000 shares issuable under the Millington Savings Bank Savings Plan.This Post-Effective Amendment No. 1 is being filed solely to correct a typographical error in Exhibit 5.1.An updated exhibit list and a corrected Exhibit 5.1 is filed herewith. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Millington, New Jersey, on the 29th day of July, 2015. MSB FINANCIAL CORP. By: /s/ Michael A. Shriner Michael A. Shriner President and Chief Executive Officer (Duly Authorized Representative) Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities indicated as of the date indicated. /s/ Michael A. Shriner /s/ Gary T. Jolliffe * Michael A. Shriner President, Chief Executive Officer and Director (Principal Executive Officer) Gary T. Jolliffe Director Date: July 29, 2015 Date: July 29, 2015 /s/ Donald J. Musso * /s/ E. Haas Gallaway, Jr. * Donald J. Musso Director E. Haas Gallaway, Jr. Director Date: July 29, 2015 Date: July 29, 2015 /s/ W. Scott Gallaway * /s/ Thomas G. McCain * W. Scott Gallaway Director Thomas G. McCain Director Date: July 29, 2015 Date: July 29, 2015 /s/ Ferdinand J. Rossi * /s/ Robert G. Russell, Jr. Ferdinand J. Rossi Director Robert G. Russell, Jr. Senior Vice President and Acting Chief Financial Officer (Principal Financial and Accounting Officer) Date: July 29, 2015 Date: July 29, 2015 * By: /s/ Michael A. Shriner Michael A. Shriner Attorney-in-Fact Date: July 29, 2015 SIGNATURES The Plan.Pursuant to the requirements of the Securities Act of 1933, the plan administrator of the Millington Savings Bank Savings Plan has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Millington, New Jersey on this 29th day of July, 2015. MILLINGTON SAVINGS BANK SAVINGS PLAN By: /s/ Michael A. Shriner Michael A. Shriner Its President On behalf of Millington Savings Bank as Plan Administrator INDEX TO EXHIBITS Exhibit Description Amended Articles of Incorporation of MSB Financial Corp. (incorporated by reference from Exhibit 3.1 to Registrant’s Registration Statement on Form S-1 (File No. 333-202573))* Bylaws of MSB Financial Corp. (incorporated by reference from Exhibit 3.2 to Registrant’s Registration Statement on Form S-1 (File No. 333-202573))* Millington Savings Bank Savings Plan Plan Document* Opinion as to legality Favorable determination letter dated November 27, 2001, confirming that the Plan is qualified under Section 401 of the Internal Revenue Code of 1986, as amended* Consent of Jones Walker, LLP (included in their opinion filed as Exhibit 5.1) Consent of BDO USA, LLP* Power of Attorney (included as part of signature page)* *Previously Filed
